DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1, 9-11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino (US 6166309 A).
Regarding claim 1, Hoshino discloses a saddle (the combination of the saddle 135 and the portion of the resin M disposed on the side surfaces of the saddle 135) for a string instrument (Fig. 21), comprising: a string contact surface (the top surface of 135) comprising a first material (135); a saddle end surface (the bottom surface of 135), generally opposite the string contact surface, comprising the first material (col. 2, lines 8-18; col. 4, lines 28-34); and two opposing side surfaces (i.e., the two opposing outer surfaces of the resin M which contact the inner wall surfaces 133 of the accommodating recess 132, see Fig. 21) comprising a vibration-absorbent material (i.e., the resin M) different than the first material (col. 2, lines 8-18; col. 4, lines 28-34), wherein: the vibration-absorbent material serves to dampen longitudinal waves (i.e., waves of vibration of air particles in a direction parallel to the longitudinal axis of the strings) produced by strings of the string instrument (by inherency, the resin M functions as a shield to block the transmission of said longitudinal waves into the string support saddle 135, that is, the resin M serves to absorb or dampen the vibration of air particles along the longitudinal axis of the strings); the vibration-absorbent material contacts the first material at least on one of the two opposing side surfaces at least at a point that is directly beneath and at a given distance from a given point on the string contact surface that is configured to contact a given string of the string instrument (Fig. 21), the vibration-absorbent material does not contact the strings (Fig. 21); the vibration-absorbent material does not extend above any point of the string contact surface (Fig. 21); the string contact surface and the saddle end surface are surfaces of a single piece comprising the first material (Fig. 21); the string contact surface is configured to contact all strings of the string instrument (Fig. 21; col. 2, lines 8-18); the string contact surface and the saddle end surface do not comprise the vibration-absorbent material (Fig. 21); and the first material serves to allow transverse waves produced by the strings to transfer to a body of the string instrument via the string contact surface and the saddle end surface (col. 2, lines 8-18).  
Regarding claims 9-10, Hoshino does not mention explicitly: said saddle further comprising two additional opposing side surfaces, generally perpendicular to the two opposing side surfaces, comprising the vibration-absorbent material, wherein the vibration-absorbent material extends continuously around the two opposing side surfaces and the two additional opposing side surfaces (Fig. 21; col. 2, lines 8-18).
	Regarding claim 11, Hoshino discloses a guitar (Figs. 1 and 21) comprising: a neck, a body, a top (102), a bridge (130) affixed to the top, the bridge comprising a slot (132), the slot having a slot end surface and two side walls (Fig. 21); and a saddle (the combination of the saddle 135 and the portion of the resin M disposed on the side surfaces of the saddle 135) at least partially disposed within the slot (Fig. 21), the saddle having: a string contact surface comprising a first material (col. 2, lines 8-18; col. 4, lines 28-34); a saddle end surface, generally opposite the string contact surface, comprising the first material (col. 2, lines 8-18; col. 4, lines 28-34); and two opposing side surfaces comprising a vibration-absorbent material (Fig. 21), wherein: the vibration-absorbent material serves to dampen longitudinal waves produced by strings of the guitar (see discussion for claim 1 above); the vibration-absorbent material contacts the first material at least on one of the two opposing side surfaces at least at a point that is directly beneath and at a given distance from a given point on the string contact surface that is configured to contact a given string of the strings (Fig. 21), the vibration-absorbent material does not contact the strings (see discussion for claim 1 above); the vibration-absorbent material does not extend above any point of the string contact surface (Fig. 21); the string contact surface and the saddle end surface are surfaces of a single piece comprising the first material (col. 2, lines 8-18; col. 4, lines 28-34); the string contact surface is configured to contact all strings of the string instrument (Fig. 21); the string contact surface and the saddle end surface do not comprise the vibration-absorbent material (Fig. 21); and 3Docket No. TAYG/0032USthe first material serves to allow transverse waves produced by the strings to transfer to the body via the string contact surface and the saddle end surface (see discussion for claim 1 above).  
	Regarding claim 20, Hoshino discloses the claimed invention (see discussion for claims 1 and 11 above).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino.
	 Regarding claims 7-8 and 18-19, Hoshino does not mention explicitly: wherein the vibration-absorbent material is selected from the following list: rubber; silicon; plastic; or foam; wherein the vibration-absorbent material has a lower density than the first material.  
	However, it is deemed that the features in question relate to mere design choices of the material for forming the vibration-absorbent element, Since Hoshino teaches the general condition of the vibration-absorbent material (col. 5, lines 55-64), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hoshino to arrive the claimed invention by selecting a desired material for forming the string holder casing, such as rubber, silicon, plastic or foam which has a lower density than the material of the saddle. The skilled person in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino in view of Sakurai (US 5410101 A).
	Regarding claim 12, Hoshino does not mention explicitly: said guitar further comprising at least a first transducer located on a side wall of the slot, the first transducer having a transducer contact surface in contact with a section of a side surface of the two opposing side surfaces of the saddle, wherein the section of the side surface comprises a material other than the vibration-absorbent material.  
	Sakurai discloses: at least a first transducer (e.g., the portion of the assembly enclosed by tube 57 as shown in Fig. 2-3) located on a side wall of the slot (Fig. 2), the first transducer having a transducer contact surface in contact with a section of a side surface of the two opposing side surfaces of the saddle (Fig. 3), wherein the section of the side surface comprises a material (e.g., the material of the saddle 31) other than the vibration-absorbent material (Fig. 3).  
	In view of Sakurai’s teaching of at least a first transducer and its functionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoshino to arrive the claimed invention by installing at least a first transducer on a side wall of said slot, wherein said transducer having a transducer contact surface in contact with a section of a side surface of the two opposing side surfaces of the saddle. Doing so would obviously reinforce the functionality of the vibration-absorbent material in increasing the transmission efficiency of the string vibrations from the guitar string S to the pressure sensitive pickup (Hoshino, col. 4, line 64 – col. 5, line 1).
	
Allowable Subject Matter
8.	Claims 2-6 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
9.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 2-4 and 13-15 is the inclusion of the claimed limitation: wherein a first side surface of the two opposing side surfaces comprises: at least a first section comprising the first material; and a plurality of second sections comprising the vibration-absorbent material. It is this limitation found in each of the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 5-6 and 16-17 is the inclusion of the claimed limitation: wherein the vibration-absorbent material is disposed within a depression in the first material on at least one side surface of the two opposing side surfaces.  It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Response to Arguments
10.	Applicant's arguments received 07/11/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-7 as set forth above in this Office action.

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837